Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the amendment filed 8/4/21, claims 1, 3-7, and 9-14 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhodzishsky et al (6,313,789) disclose a multi-channel GLONASS receiver receiving a plurality of different frequency signals (inherent in GLONASS) and including a plurality of channels with DLLs and PLLs.  A correlator generates the main correlation signal dI(*), which is used by the DLL circuit to control the generation of the reference code signals and to synchronize the reference code signal to the satellite's code signal. Signal dI(*) may be generated by multiplying the input satellite signal with a strobed version of the satellite's PR-code signal. A strobed version of the satellite's PR-code signal may comprise a sequence of short strobe-pulses, each pulse corresponding to a boundary (also called end) between two chips of the input PR-code signal where there is a change in the sign of the input PR-code signal, and having a polarity which corresponds that of the later chip (4:25-5:48). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646